IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,811-06


                   EX PARTE RICARDO ANTONIO FRANCO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W01-74419-S(D) IN THE 282ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to imprisonment for sixty years.

        On March 28, 2019, the trial court signed an order designating issues. The habeas record has

been properly forwarded to this Court under Rule of Appellate Procedure 73.4(b)(5), but the record

was forwarded before the trial court made findings of fact and conclusions of law. We remand this

application so the trial judge can complete an evidentiary investigation and make findings of fact and

conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 23, 2019
Do not publish